Citation Nr: 0631659	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-05 235A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for vestibular 
labyrinthitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1988 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This case was previously remanded by 
the Board for additional development.


FINDING OF FACT

The veteran does not have vestibular labyrinthitis that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have vestibular labyrinthitis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2002, and in follow-up notifications dated in January and 
November 2004.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board 
does not find that the late notice under the VCAA requires 
remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.)

Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to vestibular 
labyrinthitis, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA 
was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records, and secured an examination in 
order to determine whether his claimed disability is related 
to his military service.  On remand, the veteran was 
contacted in January 2004 via letter and asked to provide 
signed releases to enable inclusion of related private 
medical treatment records into the record.  The veteran did 
not respond.  The veteran was contacted again in September 
2004 regarding his private medical records, but he again 
failed to respond.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (duty to assist is not a one-way street; a 
veteran cannot passively wait for help where he may or 
should have information essential in obtaining evidence).  
See also 38 C.F.R. § 3.159(c)(1)(i) (claimant must cooperate 
fully with VA's reasonable efforts to obtain private 
records).  VA has no duty to inform or assist that was 
unmet.

The veteran provided copies of private medical records from 
Christopher Rocco, M.D.  An office note dated in April 2002 
shows that the veteran had what Dr. Rocco termed severe 
positional vertigo after having a viral sinusitis.  
Neurological examination revealed nystagmus.  Dr. Rocco's 
brief notes do not offer any opinion as to the etiology of 
any vestibular labyrinthitis.  

The veteran contends that his vestibular labyrinthitis is 
etiologically related to a single incident noted in his 
service medical records (SMRs) in January 1990, a time when 
he experienced a viral syndrome.  In support of this 
contention, the veteran provided an article from the 
Vestibular Disorders Association that states that viruses 
may cause some vestibular disorders.  The veteran's SMRs 
show only the single entry related to a viral syndrome; the 
report of his separation examination shows no abnormality 
related to the instant claim.

The veteran was afforded a VA examination in December 2004.  
The veteran reported intermittent tinnitus and fullness, as 
well as daily vertiginous episodes, which were determined by 
the examiner to be spontaneous.  Physical examination was 
reported as essentially normal.  The examiner concluded that 
the veteran's vertiginous episodes did not, on examination, 
"seem to refer to any significant otologic basis."  An 
audiological examination was provided in January 2006.  
Tympanograms were normal bilaterally, as were acoustic 
reflexes.  Hearing was normal in the left ear; the right ear 
showed a very slight loss at 8000 Hertz, but was normal for 
VA rating purposes.  See 38 C.F.R. § 3.385 (2006).  Word 
recognition scores were 100 percent bilaterally.  Following 
these two examinations, and after a review of the veteran's 
claims file, a medical opinion was provided that it was less 
likely as not that the veteran had vestibular labyrinthitis 
connected to disease or injury while in active military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is medical evidence of a current disability, but 
there is no showing of vestibular labyrinthitis in service, 
and no medical evidence of a nexus between his current 
disability and any in-service disease or injury.  The 
evidence of record shows that the veteran's vestibular 
labyrinthitis was not diagnosed until more than 10 years 
after leaving service, and there is no evidence of 
chronicity in the intervening years.  An expert medical 
opinion has been provided that it is less likely than not 
that the veteran has vestibular labyrinthitis connected to 
disease or injury while in active military service.  While 
the veteran relies on the article he provided that said that 
that viruses may cause some vestibular disorders, the 
article is unpersuasive because it is purely speculative in 
nature, does not relate to the veteran and his specific 
history and diagnosis, and is far outweighed by the expert 
medical opinion that is based on a complete review of the 
veteran's record, including the reports of the two 
examinations and the other specifics of his case.

The veteran contends that his current vestibular 
labyrinthitis is a result of his in-service viral syndrome.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the 
basis of the above analysis, and after consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's claimed vestibular labyrinthitis disability is not 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for vestibular 
labyrinthitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


